P pp DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 4/26/2022.
Election/Restrictions
Claims 1, 5-7 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/2021.

Response to Arguments/Remarks
	Applicant’s remarks regarding priority have been considered.  
	The Examiner would like to note that Applicant’s interpretation of 37 CFR 1.55(g)(3) is correct and while the claims were examined taking into account the priority date of 8/1/2018, the official effective filing date of the instant invention is 3/25/2019 and will remain the official date until a certified English translation is provided and support for the claims can be verified.  The Examiner was simply informing the Applicant of this and was not requiring a translation.
	In view of the claim amendments and the 112 rejections presented below, all rejections presented in the office action mailed 8/4/2021 have been withdrawn, as such Applicant’s arguments against these rejections are moot at this time.
New Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Both claims 16 and 17 recite the use of the anti-allergic combination package in preparation of a skin cosmetic composition, it’s unclear from the claims which category of statutory class the instant claims fall in.  Are the claimed directed to a method of use or a product with intended use?
 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 8-11 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims 16 and 17 recite the use of the anti-allergic combination package in preparation of a skin cosmetic composition, it’s unclear from the claim which category of statutory class the instant claims fall in.  Are the claims directed to a method of use or a product with intended use?  If the claims are directed to method of use, the claims are directed to an incomplete method due to the lack of active method steps. 
Instant claim 2 recites “combination package… consisting of d-panthenol, allantoin and oat kernel extract,” however the claim also requires these components to be present in a cosmetic composition in amounts of 0.02-3%, 0.01-1.5% and 0.2-5% respectively.  These combined limitations render the claim indefinite as the term “consisting of” is closed and permits nothing more than d-panthenol, allantoin and oat kernel extract to be present, however, these are taught to be used in amounts of 0.02-3%, 0.01-1.5% and 0.2-5, which do not add up to 100%.  Applicants have failed to define a complete composition thus rendering the claims indefinite as its unclear what the metes and bounds of the claims are.  Does the composition consist of d-panthenol, allantoin and oat kernel extract, or does the composition have a combination of d-panthenol, allantoin and oat kernel extract, in addition to other ingredients besides those in the combination package?  
The phrase combination package, in particular package is indefinite as its unclear if the claims are directed to a mixture of d-panthenol, allantoin and oat kernel extract or of the packaging can include containers each separately containing d-panthenol, allantoin and oat kernel extract.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In reSteele, 305 F.2d 859,134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites a combination consisting of d-panthenol, allantoin and oat kernel extract, however, claim 8-11 require the inclusion of additional ingredients into the skin cosmetic.  Claims 8-11 fail to further limit claim 2 as the use of “consisting of” language in the claims excludes the presence of any ingredient outside of d-panthenol, allantoin and oat kernel extract.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613